          Case 1:19-cv-09126-LLS Document 21 Filed 08/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEM OMAR JONES,
                           Plaintiff,
                                                                      19-CV-9126 (LLS)
                    -against-
                                                                            ORDER
THE CITY OF NEW YORK, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       By order dated March 27, 2020, the Court dismissed this action under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim. (See ECF No. 14, entered 3/30/2020.) On April

30, 2020, the Court received Plaintiff’s notice of appeal (see ECF No. 16), and on the same day,

transmitted the notice to the United States Court of Appeals for the Second Circuit. Over one

month later, on June 23, 2020, the Court received Plaintiff’s “informal application for

modification,” which is dated May 31, 2020, and postmarked June 15, 2020. (See ECF No. 17.)

On April 14, 2021, the Second Circuit affirmed the judgment of this Court. (See ECF 20.)

       The Court liberally construes Plaintiff’s “application for modification” as a motion under

Fed. R. Civ. P. 60(b) for relief from a judgment or order. See Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v. Freshwater, 623 F.3d 90, 101 (2d

Cir. 2010) (The solicitude afforded to pro se litigants takes a variety of forms, including liberal

construction of papers, “relaxation of the limitations on the amendment of pleadings,” leniency

in the enforcement of other procedural rules, and “deliberate, continuing efforts to ensure that a

pro se litigant understands what is required of him”) (citations omitted). After reviewing the

arguments in Plaintiff’s submission, the Court denies the motion.
          Case 1:19-cv-09126-LLS Document 21 Filed 08/23/21 Page 2 of 3




                                           DISCUSSION

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.
Fed. R. Civ. P. 60(b).

       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to demonstrate that any of the grounds listed in the first five

clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to demonstrate that extraordinary circumstances

exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann v. United States, 340 U.S.

193, 199-202 (1950).

                                          CONCLUSION

       Accordingly, Plaintiff’s motion for reconsideration (ECF 17) is denied.


                                                  2
           Case 1:19-cv-09126-LLS Document 21 Filed 08/23/21 Page 3 of 3




         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     August 20, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  3
